322 So. 2d 927 (1975)
EMPIRE PONTIAC CENTER, INC., a Florida Corporation, and West Toyota, Inc., a Florida Corporation, Appellants,
v.
GENERAL MOTORS ACCEPTANCE CORPORATION, a New York Corporation, Appellee.
No. 75-1138.
District Court of Appeal of Florida, Fourth District.
November 21, 1975.
E. Earle Zehmer and Wayne Hogan Bedell, Bedell, Dittmar, Smith & Zehmer, Professional Association, Jacksonville, for appellants.
Howard R. Marsee, Pitts, Eubanks, Ross & Rumberger, P.A., Orlando, for appellee.
DOWNEY, Judge.
This is an interlocutory appeal from an order granting a temporary injunction against appellants restraining them from disbursing any of the proceeds from the sale of any of their assets pending the outcome of this litigation in the trial court.
Appellants strenuously contend that appellee was not entitled to a temporary injunction and that they were prepared to adduce proof of their contentions. However, inadequate time was allowed for the hearing so that the trial court was unable to and did not hear any of appellants' witnesses.
Our review of the record presented leads us to conclude that the entry of the temporary injunction was premature.
Accordingly, the order appealed from is reversed and the cause is remanded with directions to allow appellants an opportunity to adduce proof in opposition to appellee's application for temporary injunction.
Reversed and remanded with directions.
WALDEN, C.J., and McCAULEY, JAMES A., Associate Judge, concur.